NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LE WANG,                                        No.    18-71976

                Petitioner,                     Agency No. A097-873-011

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Le Wang, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen. Najmabadi v. Holder, 597



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 983, 986 (9th Cir. 2010). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Wang’s second motion to

reopen as untimely and numerically barred where he filed it nine years after the

BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and where he failed to demonstrate

materially changed country conditions in China to qualify for an exception to the

time and numerical limitations for motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 990-91 (evidence must be “qualitatively

different” to warrant reopening). We reject Wang’s contention that the BIA did

not properly evaluate all of his evidence.

      We lack jurisdiction to review the BIA’s decision not to reopen proceedings

sua sponte. See Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016) (“[T]his court

has jurisdiction to review Board decisions denying sua sponte reopening for the

limited purpose of reviewing the reasoning behind the decisions for legal or

constitutional error.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                             2                                 18-71976